PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4049


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

CHARLES WILLIAMS, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge; Thomas D. Schroeder, District Judge.
(1:12-cr-00264-WO-1)


Argued:   September 16, 2015                 Decided:   December 14, 2015


Before KING, KEENAN, and FLOYD, Circuit Judges.


Vacated and remanded by published opinion. Judge King wrote the
opinion, in which Judge Keenan and Judge Floyd joined.


ARGUED: Amber Rae Will, COLLEGE OF WILLIAM & MARY, Williamsburg,
Virginia, for Appellant. Terry Michael Meinecke, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,   North  Carolina,  for
Appellee. ON BRIEF: Gregory Davis, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greensboro, North Carolina; Patricia E. Roberts,
Brittany Sadler, Andrew L. Steinberg, WILLIAM & MARY SCHOOL OF
LAW, Williamsburg, Virginia; Tillman J. Breckenridge, Thomas W.
Ports, Jr., REED SMITH LLP, Washington, D.C., for Appellant.
Ripley Rand, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.
KING, Circuit Judge:

     Charles Williams, Jr., was convicted and sentenced in the

Middle District of North Carolina for possessing with intent to

distribute crack cocaine.               In this appeal, Williams pursues a

single contention — that the district court erred by denying his

motion    to   suppress    evidence          seized   during       a   traffic     stop   on

Interstate      85.      During       that    stop,     a    deputy      sheriff     issued

Williams a written warning, and Williams thereafter refused to

consent to a vehicle search.                  The police then conducted a dog

sniff of the car and seized crack cocaine from it.                                Williams

maintains      that    extending      the    traffic    stop       for   the   dog   sniff

contravened      the    Fourth    Amendment       and       that   the    crack    cocaine

should have been suppressed.                 As explained below, we vacate and

remand.



                                             I.

                                             A.

    While       traveling        by    rental     car       through      central     North

Carolina in the early hours of February 13, 2012, Williams and

his girlfriend Elisabeth MacMullen were stopped for speeding by

a deputy sheriff.          After the deputy issued Williams a written

warning and returned his documentation, another deputy conducted

a dog sniff of the rental vehicle.                      The dog alerted, and the

ensuing search revealed crack cocaine in the vehicle’s trunk.

                                              2
Williams and MacMullen (together, the “Defendants”) were then

arrested.

       Five months thereafter, on July 30, 2012, the federal grand

jury in Greensboro indicted the Defendants for possessing with

intent to distribute crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1).       The Defendants moved separately to suppress the

seized evidence and, on November 20, 2012, the district court

conducted an evidentiary hearing (the “initial hearing”).                          At

the initial hearing, the prosecution presented the testimony of

the deputies, Justin Russell and Jerry Soles, as well as a video

of the traffic stop that was recorded from Russell’s patrol car

(the   “Russell    Video”).       By    its     December   11,    2012    memorandum

opinion, the court denied the motions to suppress.                        See United

States v. Williams, No. 1:12-cr-00264 (M.D.N.C. Dec. 11, 2012),

ECF No. 27 (the “First Opinion”).

       About three months later, the government produced a second

video of the traffic stop, which had been recorded from Deputy

Soles’s   patrol    car   (the     “Soles       Video”).         The    Soles    Video

directly contradicted an important aspect of the prosecution’s

evidence at the initial hearing.                  The Defendants thus sought

reconsideration of the suppression denial, asserting that the

Soles Video undermined the First Opinion.                   On March 21, 2013,

the    court   conducted      a        second     evidentiary          hearing    (the

“reconsideration hearing”).             Deputies Russell and Soles again

                                          3
testified and, on April 9, 2013, the court issued a new opinion,

declining again to suppress the evidence.                  See United States v.

Williams, No. 1:12-cr-00264 (M.D.N.C. Apr. 9, 2013), ECF No. 45

(the “Superseding Opinion”).

       On April 17, 2013, a jury convicted Williams of the offense

charged,      but   acquitted     MacMullen.      On     January    10,    2014,     the

district       court    sentenced    Williams     to     eighty-four       months     in

prison.        Williams timely noticed this appeal, and we possess

jurisdiction pursuant to 28 U.S.C. § 1291.

                                          B.

                                          1.

       The pertinent facts are for the most part undisputed.                          As

spelled out herein, they are drawn from the First Opinion, the

Superseding Opinion, and other aspects of the record.

       Deputies Russell and Soles were separately patrolling I-85

near       Lexington,   North     Carolina,     during     the     early   hours      of

February 13, 2012.         Just after midnight, Soles observed two cars

speeding      southbound    and     traveling    close    together.            At   about

12:37 a.m., Soles stopped the lead vehicle, driven by Williams’s

brother,      and   Russell     stopped   the    second     vehicle,       a    Hyundai

rental car driven by Williams with MacMullen as the passenger. 1


       1The times of day specified with respect to the
interactions of Williams with Deputies Russell and Soles are
drawn from the time display on the Russell Video.


                                          4
     After       stopping       the        Hyundai,      Deputy        Russell       informed

Williams that he was going 80 mph in a 70-mph zone and requested

his driver’s license and vehicle registration.                               Williams then

provided   a     New    York    license      and     the      rental    agreement.        The

agreement reflected that MacMullen had rented the Hyundai from

Hertz in Totowa, New Jersey, on February 10, 2012.                             According to

the agreement, the car was to be returned there by 2:30 p.m. on

February   13,     2012       (that    afternoon).            Russell     requested      that

Williams exit the Hyundai and sit in his patrol car while he

checked Williams’s documents.                     Williams did so, and MacMullen

remained in the Hyundai.

     Inside the patrol car, Deputy Russell engaged Williams in

conversation      as    the     license      check      was     conducted.           Williams

related that he and MacMullen had stopped at his mother’s home

in Virginia Beach and were traveling to Charlotte — about sixty

miles southwest of the traffic stop on I-85 — to visit his

brother    for    a    couple    of     days.         Russell        thought    he    smelled

alcohol    and    asked       Williams       if    he    had     been    drinking.         In

response, Williams            said    he    had    consumed      a    beer   with     supper.

Russell    then       asked    Deputy       Soles,      who    had     stopped    the    lead

vehicle less than 100 yards away, to administer a breathalyzer

test to Williams.         As a result, Soles cut short his traffic stop

of the lead vehicle, gave Williams’s brother a verbal warning,

and went to assist Russell.                 At approximately 12:45 a.m., Soles

                                              5
moved his patrol car, containing the drug dog Dakota, to a point

along     the   shoulder     of   I-85        behind    Russell’s    patrol       car.

Arriving at Russell’s patrol car, Soles greeted Williams through

the open front-passenger-side window at about 12:46 a.m.                         Soles

administered the breathalyzer test as Williams sat in Russell’s

patrol car.

        Deputy Russell then approached the Hyundai to speak with

MacMullen.      Russell     asked   MacMullen          about   Williams’s   alcohol

consumption and the couple’s travel plans.                     She responded that

Williams had had very little to drink and that they were on

their way to Charlotte.           Russell asked why they were going to

Charlotte, and MacMullen responded, “I don’t know, we are just

on vacation.”       See First Opinion 4.

        Back at Deputy Russell’s patrol car, Deputy Soles continued

to   talk    with    Williams     while       awaiting     the   results    of     the

breathalyzer test.         Williams told Soles that he was on vacation

and was going to visit his brother in Charlotte.                     He also told

Soles that the driver of the lead vehicle was his brother and

that the two vehicles were traveling together.                     At the initial

hearing, Soles testified that Williams’s statement contradicted




                                          6
the driver of the lead vehicle, who had told Soles that “he

wasn’t traveling with anybody.”            See J.A. 75. 2

        When      Deputy   Russell    returned   to    his   patrol    car,   Deputy

Soles informed him that Williams had passed the breathalyzer

test.         While Soles listened, Russell advised Williams that he

had passed the test and would receive a written warning for

speeding.          When Russell requested an address from Williams to

complete the written warning, Williams gave the post office box

address of his place of employment in New York, which differed

from        the   New   York   post   office   box    address   on    his   driver’s

license.

        As Deputy Russell was writing the warning, Deputy Soles

asked Williams where he lived.             Williams responded that he lived

in both New York and New Jersey and that he and MacMullen had a

child and lived together.                When Soles asked where they were

headed, Williams said, “Charlotte.”                  See First Opinion 4.         In

response to a question about their planned stay in Charlotte,

Williams said that they would stay at a Wyndham hotel and that

the length of their stay would depend on how his brother’s wife

acted.        When Russell pointed out that the rental car was to be




        2
       Our citations herein to “J.A. __” refer to the contents of
the Joint Appendix filed by the parties in this appeal.



                                           7
returned in New Jersey that very afternoon, Williams said he

would renew the rental agreement in Charlotte.

     Deputy Russell completed the written warning and gave it to

Williams    at     12:54:59    a.m.         Seconds     later,      as    Williams     was

exiting    the     patrol    car,     Russell      asked    if     he    could   pose    a

question.          After    Williams       responded       affirmatively,        Russell

asked,    “Nothing     illegal      in    the   car?”       See    First     Opinion    5.

Williams responded that there was not.                   As Russell and Williams

exited the patrol car, Russell persisted — again asking Williams

if   he    could    search    the        Hyundai   —    and       Williams    initially

equivocated.        Williams then walked towards the Hyundai, opened

the rear-driver-side door, and gestured that the deputies could

look inside.         Deputy Soles then asked for a clear yes-or-no

answer on whether Williams was consenting to a search of the

Hyundai.    Williams firmly replied, “[N]o.”                  Id. at 7.

     Immediately thereafter, at 12:56:22 a.m. — a minute and

twenty-three       seconds    after      Deputy    Russell       issued    the   written

warning — Deputy Soles advised Williams to “hold on” and that a

dog sniff would be conducted on the vehicle.                             See J.A. 130;

First Opinion 7.           As a result, MacMullen was removed from the

car and Soles walked Dakota around it.                      Dakota alerted at the

driver’s side of the trunk after completing a full circle of the

vehicle.     The dog’s alert was at 12:59:02 a.m. — two minutes and

forty seconds after Soles instructed Williams to hold on so that

                                            8
Soles could conduct the dog sniff.            Crack cocaine was thereafter

found and seized from an unlocked safe in the Hyundai’s trunk.

                                       2.

     On    December   11,     2012,    the    district       court    denied    the

Defendants’    motions   to   suppress.        By    its    First    Opinion,   the

court explained that “the Government’s argument for a finding of

reasonable suspicion” rested on five specific factors:

     •    The Defendants were traveling “in a rental car”;

     •    The Defendants were traveling              “on    a   known   drug
          corridor at 12:37 a.m.”;

     •    “Williams’ stated travel plans             were inconsistent
          with, and would likely exceed,             the due date for
          return of the rental car”;

     •    “Williams was unable to provide a permanent home
          address in New York even though he claimed to live
          there at least part-time and had a New York driver’s
          license”; and

     •    “Williams stated that he was traveling with the car
          ahead of him, yet that car’s driver denied any
          association with Williams.”

See First Opinion 23. 3       As an alternative ground for denying the

suppression motions, the court ruled that the two-minute-and-

forty-second    extension     for     the    dog    sniff    fell    “within    the




     3  The First Opinion spelled out in paragraph form the
factors on which the district court predicated its suppression
ruling.    We have reformatted those factors into the five
foregoing bullet points.



                                        9
general parameters of a de minimis delay that does not offend

the Fourth Amendment.”            Id. at 32.

      In late February or early March of 2013 — almost three

months after the First Opinion — the prosecution provided the

Defendants with the Soles Video, which shows the traffic stop of

the lead vehicle.           The government explained that it had produced

the Soles Video in a tardy fashion because it had only then

realized that the stop of the lead vehicle might be relevant.

The   Soles       Video    was    Brady   material,       however,      and       directly

contradicted Deputy Soles’s evidence at the initial hearing on

the fifth factor identified in the First Opinion.                       As a result,

the   Defendants          moved    for    reconsideration        of     the        court’s

suppression denial.

                                          3.

      At    the    reconsideration        hearing    on    March      21,     2013,   the

Defendants relied primarily on the Soles Video.                    The prosecutor,

seeking to explain the evidentiary contradictions and sustain

the suppression denial, again called both deputies to testify.

Deputy     Soles    acknowledged      that     his   testimony     at       the   initial

hearing — that Williams’s brother had denied any association

with Williams — was “wrong,” and that he had “made a mistake.”

See J.A. 193.             From the bench, the district court recognized

Soles’s earlier testimony as both “wrong” and “not true.”                             See



                                          10
id. at 252, 271.            Deputy Russell simply reiterated his earlier

testimony about stopping the Hyundai for speeding.

     On April 9, 2013, the district court issued its Superseding

Opinion.         To   the    First    Opinion’s       factual    recitation,     the

Superseding Opinion added the following from the court’s review

of the Soles Video.             Less than a minute after Deputy Soles

radioed Deputy Russell for assistance, Soles stopped the lead

vehicle    for    speeding. 4        Soles    asked    the    driver   if   he   was

traveling with the car behind him (the Hyundai).                       Williams’s

brother responded, “[W]e together,” contradicting what Soles had

said at the initial hearing.            See Superseding Opinion 11.            Soles

then instructed Williams’s brother to sit in Soles’s patrol car

as he conducted a license check.               During their conversation in

the patrol car, Soles again asked Williams’s brother who was

traveling with him.            Williams’s brother responded, “That’s my

brother    and    his   fiancée,”     which    further       contradicted   Soles’s

prior testimony.        See id.      After issuing a verbal warning, Soles

advised Williams’s brother that he was free to go.


     4  The Superseding Opinion described the exchange that
occurred between the deputies immediately prior to the traffic
stop. Deputy Soles informed Deputy Russell by radio that he was
observing two cars speeding southbound together.          Russell
responded that he would pull behind Soles, and Soles gave him
the license plate information about the Hyundai.      Soles then
told Russell to “see if you can get a violation on your own, and
if not we’ll use one of mine.”      See Superseding Opinion 10.
Russell responded, “[A]lright.” Id.


                                         11
     Because Deputy Soles’s discredited testimony was the basis

for the First Opinion’s fifth factor, the Superseding Opinion

recited   that   “the   Government’s        argument    for    a   finding     of

reasonable suspicion” depended on only four of the five factors

previously   identified.       See     Superseding      Opinion       31.      The

Superseding Opinion recited the four factors and again denied

the suppression motions, concluding that those factors,

     when presented to a reasonable officer, provide
     reasonable,   articulable   suspicion   that criminal
     activity may be afoot to justify [Deputy] Soles’
     limited detention for the purpose of deploying the
     drug dog, which was already on the scene.

Id. at 32.   The court again ruled, in the alternative, that the

“dog sniff [fell] within the general parameters of a de minimis

delay that does not offend the Fourth Amendment.”              Id. at 40.



                                     II.

     A district court’s ultimate determination of a reasonable-

suspicion question is assessed de novo.                See United States v.

Arvizu, 534 U.S. 266, 275 (2002); Ornelas v. United States, 517

U.S. 690, 699 (1996).      Absent clear error, however, we will not

disturb   factual   findings   made    by    a   district     court    after    an

evidentiary hearing on suppression issues.             See United States v.

Dire, 680 F.3d 446, 473 (4th Cir. 2012).            When a district court

has denied a motion to suppress, we view the evidence in the



                                      12
light most favorable to the government.                 See United States v.

Watson, 703 F.3d 684, 689 (4th Cir. 2013).



                                   III.

     On   appeal,   Williams    reiterates       his    contention   that    the

deputies lacked the reasonable suspicion necessary to extend the

traffic stop beyond its initial purpose. 5              As the Supreme Court

made clear in Illinois v. Wardlow, an officer must possess “a

reasonable,     articulable    suspicion       that    criminal   activity       is

afoot” to execute a brief “investigatory detention.”                     See 528

U.S. 119, 123 (2000).

     The government now concedes that the de minimis ground for

denying   the   suppression    motions    is    legally    untenable.       As    a

result,   the    prosecutors    recognize        that     their   only    viable


     5 The Superseding Opinion specified that the district court
would focus only on Deputy Soles’s knowledge in its reasonable-
suspicion inquiry because Soles had “decided to conduct the drug
dog sniff on his own order, and there is no evidence that Deputy
Russell did so or participated in the decision.”             See
Superseding Opinion 19. For that proposition, the court relied
on our explanation in United States v. Massenburg that “the
collective knowledge doctrine ‘does not permit [a court] to
aggregate bits and pieces of information from among myriad
officers.’”   Id. (quoting Massenburg, 654 F.3d 480, 493 (4th
Cir. 2011)).   On appeal, however, Williams and the government
both frame the issue in terms of whether the deputies together
had reasonable suspicion. We accept the parties’ articulation,
but observe that — on this record — it matters not whether we
look only to Soles’s knowledge or to the two deputies’ knowledge
collectively.



                                    13
contention is that the district court correctly ruled that — on

this record — reasonable, articulable suspicion justified the

dog sniff of the Hyundai.             To that end, they rely solely on the

factors identified by the court in the Superseding Opinion.

                                          A.

                                          1.

     Before evaluating the reasonable-suspicion contention, we

identify    some    pertinent         legal    principles       that    bear   on   its

resolution.       A traffic stop constitutes a “seizure” under the

Fourth     Amendment      and    is    thus    subject     to    a     reasonableness

requirement.       See Whren v. United States, 517 U.S. 806, 810

(1996).     Because a traffic stop is more akin to an investigative

detention      than       a      custodial       arrest,        we      analyze     the

constitutionality of such a stop under the two-prong standard

enunciated in Terry v. Ohio, 392 U.S. 1 (1968).                        See Arizona v.

Johnson,    555    U.S.   323,     330-31     (2009).      Pursuant      thereto,    we

first determine whether the officer’s reason for the traffic

stop was legitimate.            See United States v. Rusher, 966 F.2d 868,

875 (4th Cir. 1992).             Second, we examine whether the officer’s

actions during the seizure were “reasonably related in scope” to

the basis for the traffic stop.                 Id. (internal quotation marks

omitted).

     In April of this year — while this appeal was pending —

the Supreme Court decided Rodriguez v. United States, 135 S. Ct.

                                          14
1609    (2015).                Rodriguez       held     that,     absent      reasonable,

articulable suspicion of criminal activity, a detaining officer

may not extend an otherwise-completed traffic stop in order to

conduct a dog sniff.              See id. at 1614-16.             The Court emphasized

that,   under     Terry’s         second   prong,        the    “[a]uthority       for   the

seizure . . . ends when tasks tied to the traffic infraction are

— or reasonably should have been — completed.”                               Id. at 1614.

In other words, to extend the detention of a motorist beyond the

time    necessary         to    accomplish      a     traffic    stop’s      purpose,    the

authorities must either possess “reasonable suspicion or receive

the driver’s consent.”                  See United States v. Digiovanni, 650

F.3d 498, 507 (4th Cir. 2011); United States v. Branch, 537 F.3d

328, 336 (4th Cir. 2008).

                                               2.

       With respect to Terry’s first prong — whether the reason

for the traffic stop was legitimate — Williams does not dispute

that    Deputy    Russell         was    entitled       to     stop   the    Hyundai     for

speeding.        On       Terry’s     second    prong    —      whether     the   officers’

actions were reasonably related in scope to the basis for the

traffic   stop        —    it    is   similarly       undisputed      that    Russell    had

accomplished the purpose of the stop before Deputy Soles decided

to conduct the dog sniff of the Hyundai.                         Furthermore, Williams

did not consent to a search of the vehicle.                        Thus, the propriety

of extending Williams’s detention beyond the completion of the

                                               15
traffic stop turns on whether reasonable, articulable suspicion

existed    when       Soles    decided      to       conduct    a     dog    sniff     of    the

Hyundai.

       Reasonable       suspicion         is     a      “commonsense,         nontechnical”

standard       that    relies       on     the       judgment       of    experienced        law

enforcement officers, “not legal technicians.”                              See Ornelas v.

United    States,      517    U.S.       690,    695    (1996)       (internal    quotation

marks omitted).          To support a finding of reasonable suspicion,

we require the detaining officer “to either articulate why a

particular      behavior       is    suspicious          or    logically       demonstrate,

given the surrounding circumstances, that the behavior is likely

to be indicative of some more sinister activity than may appear

at first glance.”             See United States v. Foster, 634 F.3d 243,

248 (4th Cir. 2011).

       Under     the     applicable         principles,           the       relevant    facts

articulated by the officers and found by the trial court, after

an     appropriate      hearing,         must     “in     their      totality     serve      to

eliminate a substantial portion of innocent travelers.”                                      See

United States v. McCoy, 513 F.3d 405, 413 (4th Cir. 2008).                                    As

our    McCoy    decision      explained,         however,       each     articulated        fact

need not “on its own eliminate every innocent traveler.”                                     Id.

Rather, we “must look at the totality of the circumstances of

each     case    to     see     whether          the     detaining        officer      has    a

particularized         and     objective             basis     for       suspecting     legal

                                                16
wrongdoing.”          See United States v. Arvizu, 534 U.S. 266, 273

(2002) (internal quotation marks omitted).

                                             B.

       With    this    framework       in   mind,      we    briefly       address      the   de

minimis contention and then turn to a comprehensive analysis of

the reasonable-suspicion question.                    The prosecution contended in

both hearings in the district court that the officers’ nearly

three-minute          extension        of   Williams’s          detention         —      after

completion of the traffic stop — was for a constitutionally

permissible de minimis period of time.                       In each of its opinions,

the district court agreed with that proposition.                            In so ruling,

each opinion relied on our decision in United States v. Farrior,

where we recognized that a de minimis extension of the traffic

stop   —      during    which     an    officer        conducted       a    dog    sniff      of

Farrior’s vehicle — was not “a violation of [Farrior’s] Fourth

Amendment rights,” regardless of whether the officer possessed

reasonable suspicion.             See 535 F.3d 210, 220 (4th Cir. 2008).

As the government now properly concedes, Rodriguez forecloses

the de minimis ground.

       In     rejecting    the     “de      minimis         rule”   for      a    dog    sniff

conducted after a completed traffic stop, the Rodriguez Court

distinguished          those      practices           directed      towards          ensuring

“[h]ighway      and    officer     safety”        —    such    as   checking         drivers’

licenses for outstanding warrants — from those animated by “the
                                             17
Government’s         endeavor      to    detect     crime    in     general      or    drug

trafficking in particular” — such as conducting a dog sniff for

evidence of narcotics.             See 135 S. Ct. at 1615-16.               Put simply,

the possibility that a dog sniff might reveal drug possession is

not — absent a showing of reasonable, articulable suspicion — a

valid basis for extending a traffic stop.                           Cf. id. at 1615

(“Lacking the same close connection to roadway safety as the

ordinary inquiries, a dog sniff is not fairly characterized as

part of the officer’s traffic mission.”).

                                            C.

     We       thus    turn    to   the    dispositive       issue   in    this    appeal:

whether,      on     this    record,     Deputies   Russell       and    Soles   had    the

reasonable, articulable suspicion of criminal activity necessary

to extend the traffic stop and conduct the dog sniff of the

Hyundai.        The district court, for its part, acknowledged that

reasonable suspicion “must rest” on four factors:

          •    The Defendants were traveling “in a rental car”;

          •    The Defendants were traveling “on a known drug
               corridor at 12:37 a.m.”;

          •    “Williams’ stated travel plans were inconsistent
               with, and would likely exceed, the due date for
               return of the rental car”; and

          •    “Williams was unable to provide a permanent home
               address in New York even though he claimed to
               live there at least part-time and had a New York
               driver’s license.”


                                            18
See Superseding        Opinion     31.    We       evaluate    those      factors      both

separately and in the aggregate, recognizing that our inquiry

must account for the “totality of the circumstances,” rather

than employ a “divide-and-conquer analysis.”                         See Arvizu, 534

U.S. at 274.

                                         1.

                                         a.

       The first factor identified in the Superseding Opinion —

the Defendants’ use of a rental car — is of minimal value to the

reasonable-suspicion        evaluation.            Neither     Deputy     Russell      nor

Deputy Soles explained any connection between use of a rental

car and criminal activity.           We will nevertheless accept that, as

a general proposition, some drug traffickers use rental cars.

See, e.g., United States v. Finke, 85 F.3d 1275, 1277 (7th Cir.

1996)    (noting    that    officer      was       concerned    about      rental      car

because he knew “drug couriers often used rental cars to avoid

asset forfeiture laws”); United States v. Thomas, 913 F.2d 1111,

1116    (4th    Cir.   1990)      (“[I]llegal        transport       of   drugs     often

involves the use of rental cars traveling from source cities

such as Miami.”).         It is similarly beyond peradventure, however,

that    the    overwhelming    majority       of    rental     car   drivers      on   our

nation’s       highways     are     innocent         travelers        with     entirely

legitimate purposes.



                                         19
                                          b.

     The second factor relied on in the Superseding Opinion —

that the Defendants were traveling “on a known drug corridor at

12:37 a.m.” — is the only factor that, on its face, makes any

reference    to   criminal        activity.        Similar     to    traveling    in    a

rental car, however, the number of persons using the interstate

highways as drug corridors pales in comparison to the number of

innocent travelers         on     those   roads.      Furthermore,         we   are   not

persuaded by the proposition that traveling south on I-85 late

at night helps narrow the identification of travelers to those

involved in drug activity.

                                          i.

     Undoubtedly, many drug traffickers use interstate highways

such as I-85, but so do many more innocent motorists.                                 Put

simply, the interstate highways are the most efficient way to

drive between two points in this country, particularly large

cities.     Thus, although we have recognized that law enforcement

officers    and     the    trial     courts    are    entitled       to    consider     a

motorist’s    use     of     an    interstate        highway    as     a    factor     in

determining reasonable suspicion, we are entirely satisfied that

such an observation, standing alone, is entitled to very little

weight.      See,    e.g.,      Digiovanni,     650    F.3d    at    512-13;     accord

United States v. Santos, 403 F.3d 1120, 1132 (10th Cir. 2005)

(observing that prosecution had acknowledged that travel between

                                          20
known drug source and known drug destination was weak factor in

reasonable-suspicion analysis).

       Because       there     is    nothing     inherently       suspicious        about

driving at night on an interstate highway, police officers must

rely on their training and experience to link interstate-highway

travel        to     more      specific       characteristics          of       narcotics

trafficking.          See, e.g., United States v. Brugal, 209 F.3d 353,

359-60 (4th Cir. 2000) (en banc) (plurality opinion) (observing

that       officer    “testified      that,      based    on     his   knowledge     and

experience,          drug    couriers      fly    to     Miami    from      a   northern

destination, such as New York, to obtain drugs, rent a vehicle,

and return north with the drugs”); United States v. Foreman, 369

F.3d       776,    784-85   (4th    Cir.   2004)      (explaining      that     officer’s

experience with drug interdiction showed that particular highway

was regular corridor for illegal drugs from New York City area

to Tidewater Virginia).               Deputies Russell and Soles, however,

offered       no    evidence    in    either     of    the     suppression      hearings

linking travel on an interstate highway with drug trafficking. 6




       6
       At trial, Deputy Soles identified the New York City area
as a “source city” for narcotics trafficking. See J.A. 452. He
conceded, however, that “any big city [could] be considered a
source city.”    Id. at 457.    The Superseding Opinion did not
identify New York as a source city.



                                            21
                                             ii.

        There is simply no basis on this record for assigning some

nefarious significance to the 12:37 a.m. time of the traffic

stop.         Neither Deputy Russell nor Deputy Soles asserted that

drug traffickers have some disproportionate tendency to travel

on the interstate highways late at night.                      Nor is there support

for     the    proposition        that     nighttime      travel     —   alone     or     in

combination         with   other    factors       identified    in   the     Superseding

Opinion — is an indicator of drug trafficking.

      Due to the fact-specific nature of the reasonable-suspicion

inquiry, see United States v. Demoss, 279 F.3d 632, 636 (8th

Cir. 2002), it would be inappropriate for us to peruse appellate

decisions for connections that Deputies Russell and Soles failed

to draw.         As we observed in Branch, “context matters” in the

reasonable-suspicion             inquiry    because      “actions    that    may   appear

innocuous at a certain time or in a certain place may very well

serve    as     a    harbinger      of     criminal      activity    under    different

circumstances.”            See     537   F.3d      at   336.    It   follows       that   a

determination that a certain fact is suspicious in one case does

not compel the conclusion that the same fact is suspicious in

other cases.          See, e.g., United States v. Richardson, 385 F.3d

625, 630 (6th Cir. 2004) (recognizing that, although nervousness

has sometimes been utilized in finding reasonable suspicion, “it



                                             22
is    an   unreliable      indicator,     especially        in    the    context     of   a

traffic stop”).

       The    Superseding       Opinion    relied      on        two    Tenth     Circuit

decisions in deeming the midnight hour of the traffic stop a

relevant      factor      in   its   reasonable-suspicion              analysis.      See

United     States    v.    Clarkson,    551    F.3d    1196       (10th    Cir.    2009);

Gallegos v. City of Colo. Springs, 114 F.3d 1024 (10th Cir.

1997).       Our examination of those cases illustrates the problem

with relying mainly on court decisions, as opposed to testimony

from officers in the particular case, to identify certain facts

as suspicious.         First, the Clarkson decision involved a late-

night stop of a vehicle that the police had just seen parked in

front of a house that was under surveillance for suspected drug

dealing, violent crime, prostitution, and gang activity.                              See

551    F.3d   at    1198.      After    stopping      the    vehicle,       an     officer

observed that the passenger appeared to be under the influence

of narcotics.          Id. at 1199.           Second, in the Gallegos case,

police officers had responded to calls reporting a “prowler” and

an inebriated man arguing with a woman.                     See 114 F.3d at 1029.

Those officers then observed Gallegos, who reeked of alcohol and

was “acting in a very unusual fashion.”                Id.

       In each of those decisions, the Tenth Circuit relied on the

nighttime hour as one of several factors that — taken together

—     established      reasonable,      articulable         suspicion      of     ongoing

                                          23
criminal activity.                See Clarkson, 551 F.3d at 1202; Gallegos,

114    F.3d    at    1029.         We     agree       that   street        crime     and    public

drunkenness are plainly more prevalent at night than during the

day.     By contrast, it is far from self-evident that interstate

trafficking         of    drugs    or     other       contraband         is   more    common     at

night.        This       record    does    not    make       an    evidentiary       connection

between nocturnal travel and drug trafficking, either alone or

in     combination         with     the     other       factors          identified        in   the

Superseding Opinion.              Absent such a connection, that the traffic

stop     of    Williams       occurred       at        about       12:37      a.m.    does      not

contribute to a reasonable, articulable suspicion for extending

the otherwise-completed traffic stop to conduct a dog sniff.

                                                 c.

       The    Superseding          Opinion’s          analysis      of    its   third       factor

focused       on     what    the     district          court       characterized           as   the

“inconsisten[cy]” between Williams’s travel plans and the due

date for return of the rented Hyundai.                            Williams had advised the

deputies that he and his girlfriend were planning to stay in

Charlotte for a few days, but the rental agreement reflected

that the Hyundai was due to be returned that afternoon in New

Jersey.       Williams also said that he would extend the rental

agreement when he arrived in Charlotte.                           We therefore assess how

the expiring rental agreement, and Williams’s explanation of it,

impact the reasonable-suspicion analysis.

                                                 24
     In the Tenth Circuit’s Santos decision, the defendant had

“rented a car in California on January 10, was in Wyoming on

January 13, and proposed to drive to New York and back despite a

January 17 ‘due date’ in his rental agreement for returning the

car to California.”          See 403 F.3d at 1129.            The court of appeals

agreed     that    “[i]mplausible         travel      plans   can     contribute    to

reasonable        suspicion,”      but     prudently        emphasized    that     the

prosecution had “presented no evidence that extending the car

rental period would entail any financial penalty, or even any

increase     in    the    rate.”         Id.    (footnote     omitted).        “Common

experience suggests,” the Santos decision recognized, that law-

abiding rental car users frequently “extend the rental without

incurring    a     penalty    or   paying        a   higher   rate.”      Id.      The

Superseding       Opinion    similarly         acknowledged    that    “[t]here    are

certainly a ‘large number of innocent travelers who extend their

trips beyond the time originally provided for in their rental

agreements.’”        See     Superseding        Opinion   25-26     (quoting    United

States v. Boyce, 351 F.3d 1102, 1110 n.6 (11th Cir. 2003)).                         We

agree with that proposition.               Put simply, planning to extend a

rental agreement “may suggest that the driver’s travel plans are

uncertain or subject to change, but, without more, not that they

are implausible.”         See Santos, 403 F.3d at 1129.

     Mindful       that   innocent       travelers     frequently     extend    rental

agreements, we turn to the record in this case.                        Deputy Soles

                                           25
did not mention the rental agreement at either hearing.                                    Deputy

Russell testified at the initial hearing that the Hyundai was

“due back [in New Jersey] that same day, and [Williams] was

traveling away from there.                       That seemed odd to me.”                 J.A. 39.

As in Santos, Russell failed to explain how the rental car’s due

date was suspicious.                  When Russell mentioned to Williams that

the   Hyundai       was       due    in    New     Jersey   later     that      day,     Williams

replied promptly that he and MacMullen would renew the rental

agreement in Charlotte.                     Cf. United States v. McRae, 81 F.3d

1528, 1535 (10th Cir. 1996) (noting that McRae’s “evident lack

of concern,” “unusually cavalier attitude,” and “vague response”

regarding      how        he       would    return       his     rental      car     “correctly

contributed         to        a     reasonable       suspicion       in     a     trained     and

experienced officer”).                     Moreover, as Russell knew during the

traffic stop, the Hyundai had been rented through Hertz, a well-

known car rental business with locations most everywhere.

      We do not doubt that the third factor, if it had been

“keyed    to        other           compelling          suspicious        behavior,”        might

contribute      to       an       experienced       officer’s       reasonable      suspicion.

See Digiovanni, 650 F.3d at 513.                        But no reasonable, articulable

suspicion      of        criminality         arises       from      the    mere     fact     that

Williams’s      travel            plans     were    likely     to    exceed        the    initial

duration of the rental agreement.



                                                   26
                                             d.

      The      Superseding     Opinion’s          fourth    factor     specified       that

“Williams was unable to provide a permanent home address in New

York even though he claimed to live there at least part-time and

had a New York driver’s license.”                  That assertion, however, does

not   fully      describe     what      occurred      during    the     traffic        stop.

Although the district court related that Williams had failed to

provide     either    Deputy       Russell    or    Deputy     Soles    with     his   home

address, the record shows that neither deputy asked Williams for

it.

      Distilled       from     the      Superseding          Opinion’s     unwarranted

inference that Williams was unable to provide a home address,

the fourth factor has three aspects:                        (1) when asked for an

address,       Williams     gave    a   post       office    box     address;     (2) the

address     Williams       provided     differed      from     the     address    on    his

driver’s license; and (3) Williams told the deputies that he

lived in both New York and New Jersey.                       Neither Deputy Russell

nor Deputy Soles explained how using a post office box address,

or living in New York and New Jersey, raised some suspicion of

criminal       activity.       In   fact,     neither       officer    identified       any

aspect    of    the   fourth    factor       as    suspicious.         Although    it    is

somewhat ambiguous, the only evidence regarding the significance

of the post office box address suggests that the address did not

raise suspicion.          In response to a question on whether the post

                                             27
office box address “affect[ed] [Russell] in the performance of

[his] duties to issue a warning ticket,” Russell said, “I put

[the post office box address] there because I could not get

[Williams’s] formal address.              That’s where he received mail, so

I still wrote that for the warning.                     . . .        It didn’t affect.

It was just obscure.”          J.A. 54.

       Despite the deputies’ failure to draw any suspicion from

Williams’s      post    office      box     address,          the      district         court

hypothesized        that      the   “different             addresses          and       [the]

explanations”       Williams    gave   for       them      “may      have    legitimately

raised suspicion.”         See Superseding Opinion 22 (emphasis added).

In connecting Williams’s use of a post office box address with

possible suspicion, the court relied on our unpublished decision

in United States v. Newland, 246 F. App’x 180 (4th Cir. 2007).

       As with the second factor, cherry-picking “relevant factor”

findings from inapposite factual contexts bears little fruit.

Newland had furnished a driver’s license from the U.S. Virgin

Islands   and   a    rental    agreement       in    his      name    with    a     Maryland

address, but advised the officers that he lived in Washington,

D.C.    See Newland, 246 F. App’x at 182-83, 189.                            The officers

suspected immediately — and correctly — that the Virgin Islands

license   was    fraudulent.        Id.     at      182-83.          Newland      was   also

visibly nervous, and when asked why he had used the Maryland

address    on    the       rental   agreement,           he       “hesitated”         before

                                          28
explaining that the address was his girlfriend’s.                       Id. at 182,

189.     In those circumstances, we concluded that three different

addresses       —   including    one    on     a   fake    driver’s     license      —

reasonably      aroused    the    officers’        suspicion.       Id.     at     189.

Moreover, at the suppression hearing, the officers “described in

some detail the reasons for their suspicions about Mr. Newland’s

license.”       Id. at 188.       Nothing in Newland suggests, however,

that receiving mail at a different address from that shown on

the recipient’s driver’s license provides a reasonable basis for

suspicion.

       Put   succinctly,     Deputies        Russell      and   Soles     failed     to

develop the fourth factor with Williams during the traffic stop

and offered no explanation of how that factor contributed to any

reasonable      suspicion.       Absent    some     factual     underpinning,       the

significance of the fourth factor collapses.

                                          2.

       As explained above, each of the factors relied on in the

Superseding Opinion — standing alone — fails to support any

reasonable, articulable suspicion of criminal activity.                            That

analysis does not end our inquiry, however, because, as we have

recognized, “reasonable suspicion may exist even if each fact

standing alone is susceptible to an innocent explanation.”                          See

McCoy, 513 F.3d at 413-14.             Under the applicable standard, the

facts,    “in   their     totality,”      should    “eliminate     a    substantial

                                          29
portion of innocent travelers.”                Id. at 413.        Furthermore, an

officer must “either articulate why a particular behavior is

suspicious    or     logically      demonstrate,       given    the     surrounding

circumstances, that the behavior is likely to be indicative of

some more sinister activity than may appear at first glance.”

See Foster, 634 F.3d at 248.

                                        a.

      According to the Superseding Opinion, reasonable suspicion

existed    because    the    four     factors,       “taken    together[,]       . . .

eliminate a substantial portion of innocent travelers.”                            See

Superseding Opinion 31.           In pressing the contrary conclusion,

Williams   relies     on    our   decision      in    Digiovanni.        There,    we

rejected   the     government’s       appeal    and    affirmed    a    suppression

ruling based on a Fourth Amendment violation.                     The officer in

Digiovanni sought to rely on ten factors, including some that

are similar to those in the Superseding Opinion.                       For example,

Digiovanni    was     driving     a    rental    car     on    I–95,     which    was

characterized as “a known drug corridor.”                 See 650 F.3d at 512-

13.   When asked about his travel itinerary, Digiovanni described

an “unusual” route that included various stops to visit family

members.    Id. at 502-03, 512-13.

      To be fair, Digiovanni’s plan to ride the “Auto Train” for

part of his trip, which would have temporarily separated him

from his vehicle, “cut[] against the government’s argument” for

                                        30
reasonable suspicion.          See Digiovanni, 650 F.3d at 513.                      Of

importance,    however,    the    officer      specified       two    other   factors

that — in context — were relevant to the reasonable-suspicion

analysis.     First, Digiovanni had flown one-way into Florida — “a

known drug source state” — and rented a car for the return trip

to the northeast.        Id. at 512-13.          Second, “Digiovanni’s hands

were trembling when he handed over his driver’s license and the

rental [car] contract.”           Id. at 512.           Our Digiovanni decision

observed that the officer was “entitled to rely to some degree”

on those two factors, in addition to others.                         Id. at 512-13.

Nonetheless, Judge Hamilton concluded that “reasonable suspicion

was not present to turn [Digiovanni’s] routine traffic stop into

a   drug    investigation.”        Id.    at    513.      At    bottom,       all   the

authorities could “link to the unusual travel itinerary” was

that “Digiovanni rented a car from a source state, was stopped

on I–95, and was initially nervous.”              Id.

      Our   Digiovanni    decision       is    consistent      with    the    Eleventh

Circuit’s decision in Boyce.             In that case, the court evaluated

circumstances     that   are     materially      indistinguishable           from   the

first three factors relied on in the Superseding Opinion:                       Boyce

was “driving a rental car on a known drug corridor [I-95],” and

“planning to return the car two days late,” that is, his stated

travel plans exceeded the duration of the rental agreement.                         See



                                         31
351   F.3d    at    1109. 7      The   Eleventh        Circuit    ruled    that      those

factors,      in    their     totality,         were       insufficient    to     create

reasonable        suspicion   because      they     “would      likely    apply      to   a

considerable number of those traveling for perfectly legitimate

purposes.”        Id. (internal quotation marks omitted).

      Neither Digiovanni nor Boyce dealt with the fourth factor

specified     in    the   Superseding       Opinion         —   dual   residency      and

differing addresses.          On this record, however, that factor does

not tip the balance.          It is not atypical for a person to receive

mail at an address other than the one on his driver’s license,

nor   is     it    uncommon      for   a   person      to    receive     mail   at    his

employer’s address.           And many businesses receive their mail at

post office box addresses — one need only leaf through the

nearest magazine or journal for a subscription insert.                          Finally,

the fact that Williams was splitting time between residences in

New York and New Jersey is unremarkable.

      Stated simply, the Superseding Opinion’s four factors — in

the   aggregate      —    fail    to   eliminate       a    substantial    portion        of

innocent travelers.           Because the applicable standard requires




      7A police officer stopped Boyce on I-95 shortly before
midnight.   See Boyce, 351 F.3d at 1104.   In its reasonable-
suspicion analysis, the Eleventh Circuit did not rely on the
late hour of the traffic stop.



                                           32
such       a    showing,         the    government’s        contention    fails     to   pass

constitutional muster. 8

                                                b.

       Even          if    the   Superseding       Opinion’s    four     factors    were    to

eliminate a substantial portion of innocent travelers, Williams

would          yet    prevail.          The    deputies      neither     articulated       how

Williams’s            particular        behavior      was   suspicious     nor     logically

demonstrated              that    his   behavior      was    indicative    of     some   more

sinister activity than appeared at first glance, as our Foster

decision requires.

       It        is       well    settled     that,    in    the   reasonable-suspicion

inquiry, we “credit the practical experience of officers who

observe on a daily basis what transpires on the street.”                                   See

Branch, 537 F.3d at 336-37 (internal quotation marks omitted).

Nevertheless, officers must apply their experience so that the

courts can make informed decisions on whether their suspicions

are reasonable.                  See Foster, 634 F.3d at 248 (explaining that


       8
       We observe that the First Opinion’s discarded fifth factor
— “Williams stated that he was traveling with the car ahead of
him, yet that car’s driver denied any association with Williams”
— supported the presence of reasonable suspicion in this case.
See First Opinion 23.       That factor, however, was entirely
undermined by the Soles Video and the evidence at the
reconsideration hearing.   Indeed, the trial court characterized
Deputy Soles’s earlier testimony with respect to the fifth
factor as “not true.” See J.A. 271. If the fifth factor were
viable, our conclusion today might well be different.



                                                33
“an officer and the Government must do more than simply label a

behavior as ‘suspicious’ to make it so”).                          Were it otherwise, an

experienced police officer’s recitation of some facts, followed

simply by a legal catchphrase, would allow the infringement of

individual rights with impunity.                       See Digiovanni, 650 F.3d at

512    (cautioning          against       “the    inclination        of    the        Government

toward using whatever facts are present, no matter how innocent,

as    indicia    of    suspicious         activity”         (internal      quotation          marks

omitted)).            Put    simply,        our       precedent      requires          that     the

authorities      articulate          or    logically         demonstrate         a    connection

between the relevant facts and criminal activity.                                    See Foster,

634 F.3d at 248.

       This record fails to show how the four factors — separately

or cumulatively — reasonably pointed to criminal activity.                                       At

the    initial    hearing,       Deputy          Soles      testified      generally          that,

prior to ordering the dog sniff, “I had already kn[own] and seen

for myself indicators commonly associated with those that are

involved    in    criminal       activity.”                 See    J.A.    86.         He     later

explained, in a conclusory fashion, that officers may “ask for

consent    to    search”        or    “conduct         a    K-9    scan”    when        “we     see

indicators commonly associated with those that are involved in

criminal     activity,         and[,]        due       to    the     totality         of      those

circumstances that we see during that stop[,] [we believe] that

criminal activity may be afoot.”                      See id. at 92.        Deputy Russell

                                                 34
testified     in     the      reconsideration         hearing     that      the     factors

mentioned in his police report “drew [his] suspicion,” but he

did not identify those factors or further elaborate on how they

were connected to criminal activity.                    See id. at 227-28.              We do

not    question         the    experience        of   these      officers,        but     the

prosecution        is      obliged    to      present      evidence         articulating

reasonable suspicion.

       Having assessed de novo the reasonable-suspicion question,

we    are   simply      not    convinced    that      Deputies    Russell        and    Soles

possessed      a     reasonable,      articulable         suspicion         of     criminal

activity     during      the    traffic    stop.        Extending     the        otherwise-

completed     stop      of    the   Hyundai      to   conduct     a   dog    sniff       thus

contravened the Fourth Amendment.



                                           IV.

       Pursuant to the foregoing, we vacate Williams’s conviction

and sentence and remand for such other and further proceedings

as may be appropriate.

                                                                 VACATED AND REMANDED




                                            35